Citation Nr: 1037621	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbosacral spine. 

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1953 to May 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and December 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.   

In a November 2007 statement, the Veteran noted that his low back 
disability had resulted in a disability of the hip.  The Board 
interprets this statement as a claim for entitlement to service 
connection for a hip disability, to include as secondary to 
service-connected degenerative arthritis of the lumbosacral 
spine.  This claim has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ) and the Board does not have 
jurisdiction over it.  Therefore, it is referred to the 
AOJ for adjudication. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased initial rating for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Degenerative arthritis of the lumbosacral spine has been 
manifested by forward flexion limited to 90 degrees and a 
combined range of motion of 240 degrees; there is no showing of 
abnormal spinal contour, no muscle spasms, and no periods of 
incapacitation requiring bed rest prescribed by a physician.

2.  The Veteran has neurological impairment of the left lower 
extremity that more nearly approximates mild than moderate.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for degenerative arthritis of the lumbosacral spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2009).

2.  The criteria for a separate rating of 10 percent, but not 
higher, for lumbar radiculopathy of the left lower extremity have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, 
Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for degenerative arthritis of the lumbosacral 
spine was granted in the December 2006 rating decision on appeal.  
An initial 10 percent evaluation was assigned, effective July 27, 
2006.  The Veteran contends that an increased rating is warranted 
as his arthritis is more disabling than contemplated by the 
current 10 percent rating and has resulted in left leg 
neurological impairment. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

Under the current rating criteria, back disabilities are 
evaluated under the general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-
5242 (2009).  Intervertebral disc syndrome will be evaluated 
under the general formula for diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

In this case, the Veteran has been diagnosed with degenerative 
arthritis of the lumbar spine, but there is no evidence of disc 
involvement either during the October 2006 physical examination 
or in X-rays.  In any event, 38 C.F.R. § 4.71a, Diagnostic Code 
5243 provides for rating intervertebral disc syndrome based on 
the frequency of "incapacitating episodes," i.e., periods of 
acute signs and symptoms due to intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by a 
physician.  The evidence does not establish, and the Veteran does 
not allege, that his low back disability has been productive of 
any incapacitating episodes requiring bedrest prescribed by a 
physician.  Accordingly, an increased rating is not warranted 
under Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  A 10 percent 
evaluation is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees, but not greater than 85 degrees; 
or combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is to 30 degrees or 
less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

With respect to limitation of motion, the Veteran's lumbosacral 
strain has not most nearly approximated the criteria associated 
with an increased disability rating.  His most severe limitation 
of flexion was demonstrated at the October 2006 fee basis 
examination when it measured to 90 degrees without pain, 
including during repetitive testing.  At that time, the combined 
range of motion of the lumbar spine was to 240 degrees, with pain 
at the endpoints of testing and no overall additional loss of 
motion with repetitive testing.  Forward flexion limited to 90 
degrees and a combined range of motion of 240 degrees is 
considered noncompensable limitation of motion under Diagnostic 
Codes 5235-5243.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment. The United States 
Court of Appeals for Veterans Claims (Court) has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain. Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.59.

With respect to the DeLuca factors, the Board has already 
considered the Veteran's reports of pain and reduced motion upon 
repetitive movement in finding that his range of motion is 
noncompensable.  Although the October 2006 VA fee basis examiner 
found that range of motion was limited during repetitive testing, 
there was no evidence of any overall additional limitation in 
motion in degrees of the thoracolumbar spine.  Furthermore, range 
of motion was not additionally limited by fatigue, weakness, lack 
of endurance, or incoordination and there is no clinical evidence 
of functional impairment associated with the Veteran's orthopedic 
disability.  Therefore, with consideration of all pertinent 
functional factors, the Veteran's orthopedic impairment of the 
lumbar spine has not most nearly approximated the criteria 
associated with an increased evaluation at anytime during the 
claims period.  

As the Veteran's low back disability has manifested 
noncompensable limitation of motion, the currently assigned 10 
percent evaluation is appropriate under Diagnostic Code 5003 for 
rating degenerative arthritis.  Under this diagnostic code, a 
rating of 10 percent is for application for each major joint 
affected by arthritis (confirmed by X-ray findings) and 
manifested by noncompensable limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  While a maximum 20 percent 
evaluation is possible under this diagnostic code, in this case 
there is no x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  Therefore, an increased rating is 
not warranted under Diagnostic Code 5003.

While an increased rating is not warranted for the orthopedic 
component of the Veteran's disability, the general rating formula 
does provide for separate ratings for neurologic manifestations 
of a back disability.  Disability involving a neurological 
disorder is ordinarily rated in proportion to the impairment of 
motor, sensory, or mental function.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at most, 
the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that the medical evidence of record supports 
separate 10 percent ratings for impairment of the left lower 
extremity throughout the claims period in accordance with 
Diagnostic Code 8520 for evaluating neurological impairment of 
the sciatic nerve.   Under this diagnostic code, incomplete 
paralysis of the sciatic nerve warrants a 60 percent evaluation 
if it is severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent evaluation if 
it is moderate or a 10 percent evaluation if it is mild.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran has consistently complained of low back pain 
radiating into his left lower extremity, and in November 2007 and 
January 2008 statements reported experiencing radicular pain and 
loss of sensation in the left leg since his in-service back 
injuries.  Although the neurological examination at the October 
2006 VA contract examination was normal, the Veteran is competent 
to report symptoms such as left leg pain and numbness, and the 
Board finds his complaints are credible.  Accordingly, a 10 
percent rating for mild impairment of the left sciatic nerve is 
warranted under Diagnostic Code 8520.  

The Board has also considered whether there is any schedular 
basis for granting a higher rating other than that discussed 
above, but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's low back arthritis is 
manifested by symptoms such as pain, noncompensable limitation of 
motion, and mild neurological impairment of the left leg.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of an extraschedular 
rating is not warranted.

Additionally, the Court has recently held that a request for a 
total disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable.  He is not in receipt of Social Security 
disability benefits, and has not alleged any interference with 
employment due to his low back condition.  Therefore, remand or 
referral of a claim for TDIU is not necessary as there is no 
evidence of unemployability due to the service-connected 
degenerative arthritis of the lumbosacral spine.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records.  In his July 2006 claim for 
service connection, the Veteran noted that he had not undergone 
any treatment for his low back condition.  While he reported in 
November 2007 that his left leg was tested for nerve damage at a 
Kaiser Permanente Clinic following a fall, later statements 
clarify that this injury and treatment took place in 1982, 
decades before the 2006 effective date for the grant of service 
connection for a low back condition.  Although evidence to be 
considered in the appeal of an initial assignment of a disability 
rating is not limited to that reflecting the current severity of 
the disability, the Board finds that evidence dated 25 years 
before the grant of service connection is not pertinent to the 
current claim for an increased rating.  See Fenderson, supra.

The Veteran was also provided a proper VA examination in response 
to his claim in October 2006.  For the reasons set forth above, 
the Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  




ORDER

A rating in excess of 10 percent for degenerative arthritis of 
the lumbosacral spine is denied.

A separate 10 percent rating for mild lumbar radiculopathy of the 
left lower extremity is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

In January 2007, the Veteran filed a notice of disagreement with 
a December 2006 rating decision granting entitlement to service 
connection for PTSD and assigning an initial 10 percent rating, 
effective July 24, 2006.  Although an increased 30 percent 
evaluation was granted in an August 2007 rating decision, also 
effective July 24, 2006, a veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the claim for an increased initial evaluation 
for PTSD remains in appeal status.

As the Veteran has not been provided a statement of the case 
(SOC) in response to the notice of disagreement, a remand is 
required for the issuance of a SOC on this issue.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Issue a SOC to the appellant and his 
representative on the issue of entitlement 
to an increased initial rating for PTSD.  
The Veteran should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

2.  If the Veteran perfects an appeal with 
respect to this matter, ensure that any 
indicated development is completed before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


